DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on February 01, 2022 have been entered. Claims 1-9, and 11-21 are still pending in this application with claims 1, 8, and 14 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-20 have been considered but are moot in view of new grounds of rejection. Claim 21 has been objected to as being allowable over the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Pub 2019/0068734) in view of Jaques et al. (US Pub 2016/0295314).
Regarding claim 1, Cutler discloses a method to be performed by a data processing system, the data processing system executing an application that manages a meeting, comprising: 
communicating a notification message to a peripheral device, wherein the notification message includes a state of the meeting, wherein the notification message causes the peripheral device to enter a notification state that displays an indication of the state of the meeting, and wherein the notification message respectively associates a button press expression definition with action associated with the meeting (see abstract; para 0025, 0043-0048); 
receiving a user input from the peripheral device comprising a button press that occurs on the peripheral device (para 0045 – step 512; also see 0025, 0032, 0048); 
determining that the button press is consistent with a button press expression definition of the plurality of different button press expression definitions, wherein the button press expression definition is associated with one of the plurality of different actions, the one of the plurality of different actions causing the application being executed by a the data processing system to join the meeting in a predetermined mode; and in response to receiving the user input comprising the button press and to determining that the button presses is consistent with the button press expression definition, causing the application being executed by the data processing system to join the meeting in the predetermined mode (para 0032-0035; para 0025-0026).
Cutler does not disclose a plurality of different button press expression definitions with plurality of different actions; receiving a user input from the peripheral device comprising a sequence of button presses that occurs on the peripheral device; determining that the sequence of button presses is consistent with a button press expression definition of the plurality of different button press expression definitions, wherein the button press expression definition is associated with one of the plurality of different actions.
Jaques discloses a plurality of different button press expression definitions with plurality of different actions (para 0016 – “buttons can have multiple functions depending on context, button press duration, button press sequences (e.g., multiple presses of the same or different buttons within a pre-selected time interval), and/or button press combinations”); receiving a user input from the peripheral device comprising a sequence of button presses that occurs on the peripheral device (para 0016); determining that the sequence of button presses is consistent with a button press expression definition of the plurality of different button press expression definitions, wherein the button press expression definition is associated with one of the plurality of different actions (para 0016; para 0020-0024; also see different functions in para 0026--0041).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Cutler with the teachings of Jaques in order to increase functionality by offering multiple functions depending on context, button press duration, button press sequences (Jaques, para 0016).
Regarding claim 3, Cutler discloses wherein the predetermined mode causes the application to present a video stream associated with the meeting on a display screen of the data processing system, causes a speaker of the peripheral device to emanate an audio signal of the meeting, and causes a microphone of the peripheral device to capture audio for transmission to another meeting participant (para 0041 – “allows the user to join a multi - user conference session and participate via audio and / or video communication channels”).
	Regarding claim 4, Cutler discloses wherein the predetermined mode enables or disables one or more of a microphone of the peripheral device, a speaker of the peripheral device, or one or more display screens associated with the data processing system (para 0034).
Regarding claim 5, Cutler in view of Jaques discloses wherein a second button press expression definition of the plurality of different button press expression definition associated with an action (Jaques discloses button express definitions in para 0016; para 0020-0024; also see different functions in para 0026--0041) that causes the application to join the meeting in a second predetermined mode (Cutler, para 0007, 0048; see examples in pages 8-9).
Regarding claim 6, Cutler discloses wherein the notification state of the peripheral device ends after a defined amount of time or when the meeting ends (para 0041 – “The meeting reminder may be generated a certain amount of time before the meeting such as 15 minutes before the scheduled meeting and may be again generated at the time when the meeting is scheduled to start”).
Regarding claim 7, Cutler discloses wherein the peripheral device transitions from the notification state to a default state in response to the notification state ending (para 0044-0045; 0053).
Regarding claim 8, Cutler discloses a peripheral device, comprising: a microphone (para 0031); and a controller programmed to: receive a notification message from a computing device; in response to receiving the notification message, entering a notification state that displays an indication of a state of an application running on the computing device, wherein the notification state defines a plurality of different button press expression definitions that respectively correspond to a plurality of different actions related to activation of an application on the computing device (see abstract; para 0025, 0043-0048 ); receive a button press that satisfies one of the plurality of different button press expression definitions (para 0045 – step 512; also see 0025, 0032, 0048).
Cutler does not disclose a plurality of different button press expression definitions that respectively correspond to a plurality of different actions related to activation  of a voice assistant running on the computing device; receive a sequence of button presses that satisfies one of the plurality of different button press expression definitions; and in response to receiving the sequence of button presses that satisfies the one of the plurality of different button press expression definitions, transmit a response notification message that includes an action that corresponds to the one of the plurality of different button press express definitions and that is related to activation of the application on the computing device.
Jaques discloses a plurality of different button press expression definitions that respectively correspond to a plurality of different actions related to activation  of a voice assistant running on the computing device (para 0016; para 0040 – “responsive to pressing the CFB 130 is to launch a voice recognition or voice assistant program on the mobile device, such as the Siri intelligent personal assistant application in an iOS device”); receive a sequence of button presses that satisfies one of the plurality of different button press expression definitions (para 0016); and in response to receiving the sequence of button presses that satisfies the one of the plurality of different button press expression definitions, transmit a response notification message that includes an action that corresponds to the one of the plurality of different button press express definitions and that is related to activation of the voice assistant running on the computing device (para 0016; para 0020-0024; also see different functions in para 0026—0041).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Cutler with the teachings of Jaques in order to increase functionality by offering multiple functions depending on context, button press duration, button press sequences (Jaques, para 0016).
Regarding claim 9, Jaques discloses wherein the controller is further programmed to: transmit an audio signal defining a voice instruction provided by a user to the voice assistant; cause the voice assistant to perform a voice assistant operation; and receive an audio response to the voice assistant operation from the voice assistant (para 0040).
Regarding claim 11, Cutler discloses wherein the notification state was preceded by a default state, and the peripheral device transitions back to the default state after leaving the notification state (para 0045-0046).
Regarding claim 12, Cutler discloses wherein the notification message indicates that the application running on the computing device has entered an application state, and wherein the controller leaves the notification state in response to a second notification message from the computing device indicating that the application running on the computing device has left the application state (para 0045-0046 para 0076).
Regarding claim 13, Cutler discloses  wherein entering the application state indicates that the application running on the computing device has entered a meeting, and wherein leaving the application state indicates the meeting has ended, the meeting has been canceled, or the meeting has been rescheduled (para 0041).
Regarding claim 14, see rejection of claim 1.
Regarding claim 15, Cutler discloses wherein the notification state ends based on a defined amount of time expiring, receiving a second notification message from the computing device indicating that the notification state has ended, or receiving a third notification message from the computing device indicating that a new notification state has begun (para 0041).
Regarding claim 16-17, see rejection of claim 7.
Regarding claim 18, Jaques discloses wherein the sequence of button presses defines one or more durations (para 0016).
Regarding claim 19, Jaques discloses wherein the notification state comprises a plurality of stages, and the plurality of different button press expression definitions and are defined for the plurality of stages (para 0016; para 0020-0024; also see different functions in para 0026—0041).
Regarding claim 20, Cutler discloses wherein the notification state defines a pattern that alters the indication based on how close the notification state is to an end (Para 0043).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Pub 2019/0068734) in view of Jaques et al. (US Pub 2016/0295314) and in further view of Linsky et al. (US Pub 2018/0176713).
Regarding claim 2, Cutler discloses wherein the predetermined mode causes a speaker of the peripheral device to emanate an audio signal of the meeting (para 0004).
Cutler in view of Jaques does not explicitly disclose wherein the predetermined mode deactivates a microphone of the peripheral device to allow entry to the meeting in a mute mode.
Linsky discloses wherein the predetermined mode deactivates a microphone of the peripheral device to allow entry to the meeting in a mute mode (para 0056; 0068-72)
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Cutler in view of Jaques with the teachings of Linsky in order to “prevent any irrelevant sounds from the conference call” (Linsky, para 0048).



Allowable Subject Matter
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652